—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered August 13, 2001, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Moreover, the defendant’s contention that the trial court erred in allowing two police officers to testify as to certain opinions is unpreserved for appellate review (see CPL 470.05 [2]). In any event, this contention is without merit, as the officers never expressed an opinion on the ultimate issue of the defendant’s intent to sell (see People v Hicks, 301 AD2d 538 [2003]; People v Gallego, 155 AD2d 687 [1989]).
The sentence imposed was not excessive (see People v Suitte, *35990 AD2d 80 [1982]). Santucci, J.P., Goldstein, H. Miller and Schmidt, JJ., concur.